Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,121,187 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are anticipated by the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0182814 A1 (hereinafter “Kim”).
Regarding claim 1, Kim discloses a display device (see at least FIG 1-2 and [0003]-[0007] and [0036]) comprising: 
a substrate that includes a display area and a non-display area (see at least FIG. 2 illustrating display area DA and non-display area NDA of substrate 111 described at [0040]); 
a pixel circuit that is disposed in the display area (see at least FIGS. 3 and 4 with pixel circuits [0046]-[0050] and [0053]); 
organic light emitting diodes (see at least FIG. 4, 260 described at least at [0053]) that are disposed on the pixel circuit (see at least FIG. 4 bank 270 disposed above pixel 210 and described at [0062]); 
a wall having openings that correspond to the organic light emitting diodes (see at least FIG. 4 bank 270 disposed above pixel 210 and described at [0062]); 
a cover layer that covers the pixel circuit, the organic light emitting diodes, and the wall (see at least FIG. 4 and encapsulation film 280 described at [0072]); and 
a color filter that is disposed on the cover layer (see at least FIG. 4 and the CF layer comprising CF1, CF2, CF3 formed above the encapsulation film 280 and described at [0073]), 
wherein the display area comprises an edge area that is adjacent to the non-display area in the display area (see FIGS. 3 and 4, edge area of the display would be understood as to the left of P1 in the figure when P1 is the left-most pixel of the display) and a center area that is not directly adjacent to the non-display area (see at least FIGS. 3 and 4 illustrating the area between left-most edge of P1 and the right-most edge of P3 defining a center area that would not be adjacent to the non-display area left of P1), 
the color filter comprises a first color filter (FIG. 4 and CF1), a second color filter (FIG. 4 and CF2), a third color filter (FIG. 4 and CF3), and color filter overlapped portions where the first color filter, the second color filter, and the third color filter are overlapped (see at least FIG. 4 illustrating an overlap of all three color filters CF1, CF2 and CF3 at the black matrix section 294 as described at [0050]), and 
the color filter overlapped portions overlap areas where the wall is disposed in a plan view (see at least FIG. 4 illustrating overlapping of the three color filters is above the bank regions 260) and a thickness of the color filter is greater in the edge area than in the center area (See FIG. 4 below illustrating sections labeled L1 thicker than L2). 
However, Kim does not explicitly disclose an edge area. 
As referenced and described above, it would be obvious to one of ordinary skill in the art that the edge area would exist for a display panel between the non-display area and the display area as illustrated below for the obvious benefits of connections to leads, pads and/or drivers and various other components commonly known in a display for the normal functioning of the display. 

    PNG
    media_image1.png
    428
    625
    media_image1.png
    Greyscale



Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0182814 A1 (hereinafter “Kim”) in view of Oh, US 2018/0321764 A1 (hereinafter “Oh”).
Regarding claim 7, Kim discloses an display device (see at least FIG 1-2 and [0003]-[0007] and [0036]) comprising: 
a substrate that includes a display area and a non-display area (see at least FIG. 2 illustrating display area DA and non-display area NDA of substrate 111 described at [0040]); 
a pixel circuit that is disposed on the display area (see at least FIGS. 3 and 4 with pixel circuits [0046]-[0050] and [0053]); 
organic light emitting diodes (see at least FIG. 4, 260 described at least at [0053]) that are disposed on the pixel circuit (see at least FIG. 4 bank 270 disposed above pixel 210 and described at [0062]);
a wall having openings that correspond to the organic light emitting diodes (see at least FIG. 4 bank 270 disposed above pixel 210 and described at [0062]); 
a cover layer that covers the pixel circuit, the organic light emitting diodes, and the wall (see at least FIG. 4 and encapsulation film 280 described at [0072]); 
wherein the display area comprises an edge area that is adjacent to the non-display area (see FIGS. 3 and 4, edge area of the display would be understood as to the left of P1 in the figure when P1 is the left-most pixel of the display) and a center area not directly adjacent to the non-display area (see at least FIGS. 3 and 4 illustrating the area between left-most edge of P1 and the right-most edge of P3 defining a center area that would not be adjacent to the non-display area left of P1), and
the color filter comprises a first color filter (FIG. 4 and CF1), a second color filter (FIG. 4 and CF2), a third color filter (FIG. 4 and CF3), and color filter overlapped portions where the first color filter, the second color filter, and the third color filter are overlapped (see at least FIG. 4 illustrating an overlap of all three color filters CF1, CF2 and CF3 at the black matrix section 294 as described at [0050]). 
However, Kim does not explicitly disclose a touch sense layer that is disposed on the encapsulation layer; and a color filter that is disposed on the touch sense layer, the touch sense layer comprises a planarization layer and a touch electrode, a thickness of the planarization layer is greater in the edge area than in the center area. 
In the same field of endeavor, Oh discloses a touch sense layer that is disposed on the encapsulation layer (see at least Fig. 6 illustrating a touch sensing layer 220 disposed above the encapsulation layer 140 described at [0046] and [0070]); and a color filter that is disposed on the touch sense layer (see at least FIG. 6 illustrating color filter 230 disposed on the touch layer 220 as described at [0069]), the touch sense layer comprises a planarization layer and a touch electrode (FIG. 6 illustrating touch electrodes 152e and 154e with touch insulation film 156 as described at [0071]), a thickness of the planarization layer is greater in the edge area than in the center area (see at least FIG. 6 illustrating the insulation layer thicker in the areas labeled BA and thinner in areas labeled AA described at least at [0070]-[0073], specifically taking a distance between layers 196 and 160).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the OLED display device of Kim to incorporate the touch structure as disclosed by Oh because the references are within the same field of endeavor, namely, OLED display devices. The motivation to combine these references would have been to improve the reliability and stability of the display device while providing the display benefits of an OLED display device (see Oh at least at Abstract and [0002]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 8, Kim in view of Oh discloses the OLED display of claim 7 (see above), wherein the color filter overlapped portions are disposed in areas where the wall is disposed in a plan view (see at least Kim at FIG. 4 illustrating overlapping of the three color filters above the bank regions 260). 

Regarding claim 9, Kim in view of Oh discloses the OLED display of claim 8 (see above), wherein the first color filter, the second color filter, and the third color filter are respectively a red color filter, a green color filter, and a blue color filter (see at least Kim at [0006]). 

Conclusion                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623